          Case 2:17-cv-02002-JAM-DB Document 27 Filed 01/04/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA


RODNEY WAYNE JONES,                              No. 2:17-cv-2002 JAM DB P

                  Plaintiff,

          v.

J. LEWIS, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                    AD TESTIFICANDUM
                                         /

Rodney Wayne Jones, CDCR # D-55894, a necessary and material witness in a settlement
conference in this case on January 19, 2021, is confined in California State Prison, Los Angeles
County (LAC), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Carolyn K. Delaney, by telephonic-conferencing
from his place of confinement, on Tuesday, January 19, 2021 at 1:30 p.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by telephonic-
          conferencing, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Telephonic-
          conferencing connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at California State Prison, Los Angeles County at (661) 729-6994 or via email.

       4. If prison officials have any questions concerning the telephonic connection or difficulty
          connecting, they shall contact Judy Streeter, Courtroom Deputy, at
          jstreeter@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, LAC, P. O. Box 8457, Lancaster, California 93539:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.

////
       Case 2:17-cv-02002-JAM-DB Document 27 Filed 01/04/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: January 4, 2021
